Citation Nr: 1505003	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-00 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to August 1988, from January 1989 to January 1993, from January 2003 to April 2004, and from July 2006 to October 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In August 2014 the Veteran provided testimony before the undersigned by videoconference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his sleep apnea began during a period of active military service.  During the hearing before the undersigned, the Veteran's representative referred to three lay statements from men who had served with the Veteran in Iraq that had been submitted to the RO in April 2014.  The representative was concerned that these statements may not have become part of the record.  In fact, these statements are not currently part of the record before the Board.  If the RO is unable to locate and associate this evidence with the record, the Veteran must be contacted and requested to resubmit these statements.  

The Veteran has also submitted a written statement from his former wife attesting to his snoring and breathing difficulties in 2004.  Although a VA examination with medical opinion was obtained in December 2011, the Board finds that the 2011 VA opinion is inadequate because the examiner did not consider this lay evidence.  As such, the Board finds that VA must obtain another opinion that takes into account the lay statement from the Veteran's former wife and any other lay statements that are associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.  If the three lay statements submitted by the Veteran in April 2014 cannot be located, contact the Veteran and request that he resubmit copies of these three lay statements from former service members who served with the Veteran.  

2.  Once the lay statements have been associated with the record, schedule the Veteran for a VA sleep apnea examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during a period of active military service.  The examiner must consider the lay statements of record attesting to the Veteran's excessive snoring during service as well as the August 2014 statement from the Veteran's former wife.  

3.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The examination report must include a complete rationale for all opinions expressed.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




